UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7349



MARC PIERRE HALL,

                                             Plaintiff - Appellant,

          versus


CITY OF CHARLOTTE; NORTH CAROLINA; CITY EM-
PLOYEE; JOSEPH BOYKIN, ATF Agent; GRETCHEN
C.F. SHAPPERT, AUSA; HYATT GUN SHOP,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-186-3-MU)


Submitted:   May 28, 1998                    Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marc Pierre Hall, a North Carolina inmate, appeals the dis-

trict court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint as frivolous. We have reviewed the record and the dis-

trict court's opinion and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district
court. Hall v. City of Charlotte, No. CA-97-186-3-MU (W.D.N.C. Aug.
29, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2